Title: From George Washington to James Gildart, 20 September 1765
From: Washington, George
To: Gildart, James

 

Sir,
Mount Vernon 20 Septembr 1765.

Your favour of the 20th May last, with the Goods pr the Francis, is just come to hand—The Goods I believe are in good order, but I wish the Chair bottoms may last as I had a tryal of hair once before which were of no duration and from thence determined to have no more; but perhaps all may not be alike & these will answer your recommendation of them—if so, they will do exceeding well.
On board of the Johnston were put eight Hhds of Master Custis’s Tobacco (instead of Six which I promised Captn Mulloy) the proceeds of which you will please to carry to his credit.
The Parliament, by the Bounty given for American Hemp and Flax seem desirous of encouraging the growth of them in the Plantations; but as they are Articles altogether new to us, and I believe not much of our Lands well adapted for them; And as the proper kind of Packages, Freight, and accustomd charges are little known here, I shoud be much obligd to you for advising me of the general prices one might expect in your port for good Hemp, and (rough & undressd) Flax, watered & prepard as directed by the Act—with an estimate of the Freight & all other Incident charges pr Tonn that I may form some Idea of the profits resulting from the growth—I have already made some little Essays in raising of both this year, and altho. I have sufferd by the attempt owing principally to the severity of the Drougth & my inexperience in the management, I am not altogether discouraged from a further prosecution of the Scheme, provided I find the bounty is easily obtaind, and the Sales not clogd with difficulty & expence—you will please to excuse this trouble. I am Sir Yr Most Obedt Hble Servt

Go: Washington

